

Exhibit 10.78




exhibit1078image1.gif [exhibit1078image1.gif]




August 21, 2020




Mr. Lawrence J. Burian
Madison Square Garden Sports Corp.
Two Pennsylvania Plaza
New York, New York 10121


Dear Lawrence:
Reference is made to your Employment Agreement, dated as of September 6, 2018
(the “Employment Agreement”) with Madison Square Garden Sports Corp. (formerly
The Madison Square Garden Company, the “Company”), as amended by letter
agreement dated June 19, 2020 (“Amendment #1”). Capitalized terms not defined in
this letter have the meaning set forth in either the Employment Agreement or
Amendment #1, as applicable.
With respect to any Spin Termination, the Company hereby agrees to further
extend the date by which you may terminate your employment for Good Reason to
November 17, 2020 (i.e., you must provide written notice to the Company on or
before November 2, 2020 that you do not consent to the Company’s actions and
intend to terminate your employment for “Good Reason”, 15 days prior to the
deadline), provided that such date may be further extended if mutually agreed by
the parties. For the avoidance of doubt, nothing in this letter (i) waives your
obligation, if you determine to exercise a Good Reason termination, to provide
the written notice described above in the form required by the Employment
Agreement, or (ii) waives the Company’s right to correct any such action as
provided in the Employment Agreement (if such action can be corrected).
Except as expressly set forth herein, the Employment Agreement (as previously
amended) shall remain in full force and effect in accordance with its terms. The
following provisions of the Employment Agreement shall be incorporated into, and
be effective mutatis mutandis with respect to, this letter as if set forth
herein in their entirety: Paragraphs 18, 19 and 20. This letter reflects the
entire understanding and agreement of you and the Company with respect to the
subject matter hereof and supersedes all prior understandings or agreements
relating thereto. This agreement may be executed in several counterparts
(including, without limitation, by facsimile, PDF or electronic transmission),
each of which will be deemed an original, and such counterparts will constitute
one and the same instrument.
Please sign below to indicate your agreement and acknowledgement to the terms
and conditions of this letter, which will become a binding agreement upon our
receipt.
* * *







--------------------------------------------------------------------------------






Sincerely,
Madison Square Garden Sports Corp.


By:    /s/ Andrew Lustgarten______________
Name: Andrew Lustgarten
Title:
President & Chief Executive Officer



Accepted and Agreed:
/s/ Lawrence J. Burian__________________
Lawrence J. Burian


Date: August 21, 2020




[Signature Page]

